DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-33 are pending.
	Claims 24-31 are withdrawn as being drawn to non-elected groups or species.
	Claims 16-23, 32, and 33 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 16-23, 32, and 33 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 98/09525) and Yi-Yuan (Progresses in Biosynthesis of L-Phosphinothricin).
	Lee teaches an herbicide composition comprising glufosinate and a synergistic second herbicide which is selected from the group including fluometuron (see entire document, for instance, claim 15).  Said glufosinate and second herbicide are taught as being in any ratio, with the preferred ratio being between 1:100 and 1:0.001 (see entire document, for instance, page 7, second paragraph). Lee further teaches that the herbicide can be used on glufosinate resistant plants, including soya (see entire document, for instance, 3, first and fourth paragraphs).  
	Lee, while teaching the use of glufosinate as an herbicide, does not directly indicate that the L-enantiomer is utilized.  Lee further, while teaching the use of glufosinate, does not specify that the ammonium salt is utilized.
	Yi-yuan teaches that is it only the L-enantiomer of glufosinate (also called L-phosphinothricin) has herbicidal activity (see entire document, for instance, first paragraph, second sentence).  Further, Yi-yuan teaches that the ammonium salt of the L-glufosinate is the commonly utilized form (i.e. second largest transgene crop resistant herbicide in the world) (see entire document, for instance, first paragraph, first sentence).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the L-glufosinate ammonium as taught by Yi-yuan as the glufosinate of the synergistic compositions of Lee.  One would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611